Title: To John Adams from Horatio Gates Spafford, 8 October 1813
From: Spafford, Horatio Gates
To: Adams, John


                            Hond. & Esteemed Friend—
                            Albany, 10 Mo. 8, 1813.
                        

I am very grateful for thy obliging favor of the 7th ult., & must begin this with an apology for so soon troubling thee again. I wish to send a copy of the Gazetteer of New York, to the Emperor of Russia, & write to solicit the favor of thy aid in forwarding it, through thine & the Kindness of thy Son, our Minister in Russia. Will it be practicable,? & if so, wilt thou have the goodness to direct me how to proceed? I think it would not be amiss to inform the European Potentates of the growing strength & numbers, & general prosperity of the American States;—& then, to be in their Libraries!—I would also Send one to the Emperor of France, if I could find an opportunity, as I have already Sent one to the King of Great Britain. Pray have the goodness to pardon this freedom, & the trouble I give thee, & rest assured of the high consideration of my esteem.

Horatio Gates Spafford.